ORDER

PER CURIAM.
Defendant appeals after her conviction by a jury of one count of forgery, § 570.090, RSMo 1994. The court imposed a $500 fine and sentenced her in accordance with the jury’s assessment to a prison term of two years. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).